CULPEPPER, Judge.
This is a workmen’s compensation case. When the case was previously before us, we decided in an unpublished opinion rendered on March 7, 1978 that there was no manifest error in the trial judge’s finding of fact that after July 11, 1974 plaintiff had no residual disability resulting from the April 30, 1974 accident. The Supreme Court granted writs, 360 So.2d 874. In a decision rendered on December 13, 1978, 366 So.2d 1333 the Supreme Court reversed the judgments of both the trial court and the intermediate Court of Appeal and remanded the case to the Court of Appeal for rendition of a proper judgment awarding plaintiff compensation benefits and medical expenses through April 20, 1975 and reserving the right to plaintiff to open the proceedings in the district court at once to establish any further duration or extent of disability.
In accordance with the judgment of the Supreme Court, we decree that there be judgment herein in favor of the plaintiff, Olivia Dupar Drummer, and against the defendants, Central Pecan Shelling Company and Travelers Insurance Company, jointly and in solido, ordering the defendants to pay workmen’s compensation benefits to the plaintiff at the rate of $37.05 per week from the date of the accident, April 30, 1974, through April 20, 1975, together with interest at the rate of 7% per annum on each past due installment from its due date until paid, plus all medical expenses incurred during this period, subject to a credit of eleven weeks of compensation paid totaling $407.55 and a credit of $282.88 in medical bills already paid. It is further ordered, adjudged and decreed that the expert wit*1219ness fees of Drs. Edmond Kalisey, Kenneth Vogel and Ray J. Beurlot, be fixed at the sum of $75 each and taxed as costs. It is further ordered, adjudged and decreed that the plaintiff have the right to reopen these proceedings in the district court at once to establish any further duration or extent of disability resulting from the accident. All costs in the trial and appellate courts are assessed against the defendants.
RENDERED PURSUANT TO REMAND FROM THE SUPREME COURT.